[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RECOMMENDED DECISION
I. FINDINGS OF FACT:
1. The Plaintiff and Defendant entered into a contract for the construction of a home, pursuant to Plaintiff's Exhibit "A".
2. The work was to be completed within 120 days from its start, pursuant to said contract.
3. Time for the completion of the contract was extended for thirty (30) days per Plaintiff's Exhibit "H". The reason for the continuance was because of certain water conditions which existed on the property.
4. Defendant agreed to pay an additional $5,050.00 for the cost of the well, pursuant to Plaintiff's Exhibit "F".
5. The contract was not completed within the time frame of the contract with extensions.
6. The delay in the performance of the contract for a period of 99 days was the fault of the Plaintiff. Defendant is entitled to $20.00  per day as liquidated damages for each calendar day of delay pursuant to construction contract, i.e. Plaintiff's Exhibit "A".
II. RECOMMENDED DECISION:
1. Judgment for the Plaintiff on their Complaint in the amount of Five Thousand Fifty ($5,050.00) Dollars.
2. Judgment for the Defendant on the Cross-Complaint in the amount of One Thousand Nine Hundred Eighty ($1,980.00) Dollars.
3. No costs to either party.
Respectfully Submitted
C. George Kanabis Trial Referee CT Page 4809